Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
2.            This Office Action is responsive to the Amendment filed on 03/16/2022.  Claims 1, 3-12,14-18,20-25 and 27-30 of which claims 1,12,18 and 25 are independent, were pending in this application and have been considered below.
(i) Claims 2,13,19 and 26 are now cancelled.
(ii) Claims 1, 3-6,8,12,14-16,18,20-25,27, 28 and 30 are currently amended.
(iii) No claims are new
(iv) Claim objections are withdrawn because of amendments
(v) Claims rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn because of amendments.
(vi) Claim limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Response to Arguments
3.            Applicant’s arguments, see Remarks, filed 03/16/2022, with respect to the rejection of Claims 1, 12, 18 and 25 under 35 U.S.C. 103 as being unpatentable over Chen et al (US 20090046569)(see IDS) in view of Abrishamkar et al (W02011066296)(see IDS) have been fully considered and are persuasive.  The rejection of claims has been withdrawn because of amendments.

Allowable Subject Matter
4.         Claims 1, 3-12,14-18,20-25,27-29 and 30 are allowed.
5.         As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
6.         Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

7.         The following is a statement of reasons for allowance: 
Regarding claims 1,12,18 and 25, the prior art of record, specifically 
Chen et al (US 20090046569)(see IDS) teaches a method of wireless communications by a first wireless communications device ([0013], electronic circuits for supporting wireless communications, to various wireless systems, and to methods of operating the circuits and systems) comprising:
 receiving one or more signals from a second wireless communications device[0126], At the UE, such as a mobile handset, the signals on all receive antennas are jointly processed using matrix methods to separate and to decode the multiple input information streams x for each RB allocated by eNB to UE);
 determining a precoder matrix index (PMI) based on the signals (see [0127], UE then determines an optimum precoding matrix for the subband from the precoding matrix codebook, and reports back the index (PMI value) of that entry for that subband. The list of PMI values determined by a given UE for each of the N subbands respectively, is called a PMI vector S herein (do not confuse with lower-case s above.) PMI is suitably reported by each UE independent of number of UEs, demands of other UEs on the system, and propagation conditions to other UEs.  ([0130], UE estimates the downlink channel H (by cell-specific reference signal or pilot symbols) on a subband specific basis. ([0131], 1B) UE then chooses the preferred or optimal subband-specific precoding matrix based on H. ([0132], 1C) UE efficiently reports PMI feedback to eNB using a rank/PMI vector instead of a precoding matrix itself. Each of the different UEs as in FIG. 11 feedback rank/PMI independently of the other UEs. ([0133], Alternatively, each particular UE can be configured to provide a compressed PMI report corresponding to a portion of the system bandwidth or a selected subset of the subbands. A receive block 2110 in eNB 1050 delivers compressed received information to a PMI Reconstructor 2120 which recovers the PMI vector S); ( [0135], ENB then applies downlink precoder 2140 generate precoding matrix PM based on the UE feedback rank/PMI S for each RB assigned by eNB scheduler 2130 to that UE); and 
transmitting the channel-tap compressed PMI to the second wireless communications device (0142], Then eNB applies that precoding matrix for purposes utilizing the assigned RB for transmitting to that UE. For transmitting to a plurality of UEs overall, the eNB precoder 2140 of FIG. 12 constructs a precoding matrix PM as an array or composite collection of respective such pre-coding matrices selected for the various RBs from the PMIs identified by the UEs, so that the resulting transmission from eNB accommodates and optimizes for the various downlink conditions pertaining to the respective UEs.)
Abrishamkar et al (W02011066296) (see IDS) teaches in [0068], claims 9 and 10, The method of claim 1 further comprising using a tapped Fourier matrix to transform the vectorized channel response to the compressive sensing (CS) polynomial frequency response. The method of claim 1 wherein the set of significant taps is identified by using a L1 norm minimization recovery on a channel impulse response.
However, none of the prior arts cited alone or in combination provides the motivation to teach performing a channel-tap compression of the PMI by determining a first subset of a plurality of taps corresponding to a plurality of beams based on a time domain representation of the PMI, and for each of the plurality of beams, determining a second subset of the first subset; and transmitting the channel-tap compressed PMI to the second wireless communications device, wherein the channel-tap compressed PMI comprises information indicative of the first subset and each of the second subsets as recited in claim 1 and similarly as in claim 12; and
means for performing a channel-tap compression of the PMI comprising means for determining a first subset of a plurality of taps corresponding to a plurality of beams based on a time domain representation of the PMI, and for each of the plurality of beams, means for determining a second subset of the first subset; and means for transmitting the channel-tap compressed PMI to the second apparatus, wherein the channel-tap compressed PMI comprises information indicative of the first subset and each of the second subsets as recited in claim 18 and similarly as in claim 25.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HELENE E TAYONG/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        March 21, 2022